Exhibit 10.1

REASSIGNMENT NO. 9 OF RECEIVABLES (this “Reassignment”), dated as of October 10,
2007, by and between CHASE BANK USA, NATIONAL ASSOCIATION (formerly known as
Chase Manhattan Bank USA, National Association), a national banking association
organized under the laws of the United States of America (the “Bank”), and THE
BANK OF NEW YORK (DELAWARE), a banking corporation organized under the laws of
the State of Delaware (the “Trustee”), pursuant to the Pooling and Servicing
Agreement referred to below.

W I T N E S S E T H:

WHEREAS, pursuant to the Second Amended and Restated Pooling and Servicing
Agreement, dated as of March 14, 2006, as amended by the First Amendment
thereto, dated as of August 1, 2007, among the Bank, as Transferor and Servicer,
and the Trustee (hereinafter as such agreement may have been, or may from time
to time be, amended, supplemented or otherwise modified, the “Pooling and
Servicing Agreement”), and as indicated in the notice dated September 20, 2007
from the Bank to the Trustee (the “Notice”), the Bank wishes to remove all
Receivables from certain designated Accounts of the Bank specified on Schedule 1
hereto (the “Removed Accounts”) and to cause the Trustee to reconvey hereby the
Receivables of such Removed Accounts, whether now existing or hereafter created,
from the Trust to the Bank (as each such term is defined in the Pooling and
Servicing Agreement), as more fully described herein; and

WHEREAS, the Trustee is willing to accept such designation and to reconvey the
Receivables in the Removed Accounts subject to the terms and conditions hereof.

NOW THEREFORE, the Bank and the Trustee hereby agree as follows:

1. Defined Terms. All terms defined in the Pooling and Servicing Agreement and
used herein shall have such defined meanings when used herein, unless otherwise
defined herein.

“Removal Cut Off Date” shall mean, with respect to the Removed Accounts,
August 31, 2007.

“Removal Date” shall mean, with respect to the Removed Accounts designated
hereby, October 10, 2007.

“Removal Notice Date” shall mean, with respect to the Removed Accounts
designated hereby, September 20, 2007( which shall be a date on or prior to the
fifth Business Day prior to the Removal Date).

2. Designation of Removed Accounts. The Bank shall deliver to the Trustee, not
later than five Business Days after the Removal Date, a computer file or
microfiche list containing a true and complete list of each VISA® and
MasterCard® account which as of the Removal Date shall be deemed to be a Removed
Account, such accounts being identified by account number and by the aggregate
amount of Receivables in such accounts as of the close of business on the
Removal Notice Date. The Removed



--------------------------------------------------------------------------------

Accounts shall be identified on Schedule 1 to this Reassignment and shall be
incorporated into and made a part of this Reassignment as of the Removal Date.

3. Conveyance of Receivables. The Trustee does hereby reconvey to the Bank,
without recourse on and after the Removal Date, all right, title and interest of
the Trust in and to the Receivables now existing and hereafter created in the
Removed Accounts identified on Schedule 1 hereto, all monies due or to become
due with respect thereto (including all Finance Charge Receivables) and all
proceeds (as defined in the UCC as in effect in the applicable jurisdiction) of
such Receivables.

4. Representations and Warranties of the Bank. The Bank hereby represents and
warrants to the Trustee on behalf of the Trust as of the Removal Date:

(a) Legal, Valid and Binding Obligation. This Reassignment constitutes a legal,
valid and binding obligation of the Bank enforceable against the Bank in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and the rights of creditors of national banking associations and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).

(b) Selection Procedures. No selection procedures believed by the Bank to be
materially adverse to the interests of the Certificateholders were utilized in
selecting the Removed Accounts to be removed from the Trust and either (I) a
random selection procedure was used by the Bank in selecting the Removed
Accounts and only one such removal of randomly selected Accounts shall occur in
the then current Monthly Period, (II) the Removed Accounts arose pursuant to an
affinity, private-label, agent-bank, co-branding or other arrangement with a
third party that has been cancelled by such third party or has expired without
renewal and which by its terms permits the third party to repurchase the
Accounts subject to such arrangement, upon such cancellation or non-renewal and
the third party has exercised such repurchase right or (III) the Removed
Accounts were selected using another method that will not preclude transfers of
Receivables to the Trust from being accounted for as sales under generally
accepted accounting principles or prevent the Trust from continuing to qualify
as a qualifying special purpose entity in accordance with SFAS 140.

5. Representations and Warranties of the Trustee. Since the date of the transfer
by the Bank under the Pooling and Servicing Agreement, the Trustee has not sold,
transferred or encumbered any Receivable in any Removed Account or any interest
therein.

6. Conditions Precedent. The amendment of the Pooling and Servicing Agreement
set forth in Section 7 hereof is subject to the satisfaction of the conditions
set forth in Section 2.07 of the Pooling and Servicing Agreement on or prior to
the dates specified in Section 2.07, except to the extent any such conditions
have not been

 

2



--------------------------------------------------------------------------------

waived. For purposes of Section 2.07 of the Pooling and Servicing Agreement,
“Removal Notice Date” shall have the meaning specified in Section 1 hereof.

7. Amendment of the Pooling and Servicing Agreement. The Pooling and Servicing
Agreement is hereby amended to provide that all references therein to the
“Pooling and Servicing Agreement,” “this Agreement” and “herein” shall be deemed
from and after the Removal Date to be a dual reference to the Pooling and
Servicing Agreement as supplemented by this Reassignment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants and
conditions of the Pooling and Servicing Agreement shall remain unamended and
shall continue to be, and shall remain, in full force and effect in accordance
with its terms and except as expressly provided herein shall not constitute or
be deemed to constitute a waiver of compliance with or a consent to
non-compliance with any term or provision of the Pooling and Servicing
Agreement.

8. Counterparts. This Reassignment may be executed in multiple counterparts, and
by different parties on separate counterparts, each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

9. Governing Law. THIS REASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS.

10. Authorization. The Trustee hereby authorizes Skadden, Arps, Slate, Meagher &
Flom LLP (“Skadden”) to file any financing statements or continuation
statements, and amendments to financing statements, in any jurisdictions and
with any filing offices as Skadden may determine, in its sole discretion, are
necessary or advisable to perfect the conveyance to the Bank pursuant to
Section 3 hereof. Such financing statements may describe the collateral in the
same manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as Skadden may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the collateral granted to the Bank in
connection herewith, including, without limitation, describing such property as
“all assets” or “all personal property.”

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Reassignment of Receivables
to be duly executed and delivered by their respective duly authorized officers
on the day and year first above written.

 

CHASE BANK USA, NATIONAL

ASSOCIATION, as Transferor

By:  

/s/ Keith W. Schuck

Name:   Keith W. Schuck Title:   President

THE BANK OF NEW YORK (DELAWARE),

as Trustee of First USA Credit Card Master Trust

By:  

/s/ Vincent E. Sampson

Name:   Vincent E. Sampson Title:   President

Acknowledged by:

 

CHASE BANK USA, NATIONAL

ASSOCIATION, as Servicer

By:  

/s/ Keith W. Schuck

Name:   Keith W. Schuck Title:   President

First USA Credit Card Master Trust

Reassignment No. 9 of Receivables



--------------------------------------------------------------------------------

Schedule 1

to Reassignment

No. 9 of Receivables

REMOVED ACCOUNTS

[Delivered to the Trustee]